Title: [Diary entry: 24 December 1787]
From: Washington, George
To: 

Monday 24th. Thermometer at 35 in the Morning—38 at Noon And 36 at Night. Wind at No. West all day—the fore part of which was clear, the latter part cloudy—moderate. Rid to all the Plantations. At the River Plantation, the Men were preparing Posts & Rails—the Women cleaning out the Stables & heaping dung about the Barn. At Muddy hole the Men were getting trunnels for fencing and the Women were threshing Pease. At Dogue run the Men were making Pens &ca. for feeding the outlying horses. The Women were cleaning up the swamp they have lately been at work in. At Frenchs the Men were cutting & carting Wood—the Women cleaning & securing Oats. At the Ferry—the Men were cutting wood & getting stakes for

fencing. The Women, except the four which were at work at Frenchs were grubbing in the Swamp as before. Mr. Snow came here.